O’Dwyer, J.
There was sufficient evidence in this case to entitle the plaintiff to have the question of the defendant’s alleged conversion of his horse submitted to the jury. The plaintiff testified that at an interview with the defendant, the defendant said to him “Me stole your horse. How much do you want, Mr. Malfit?”
This was an admission by the defendant sufficient to entitle the plaintiff to recover, unless overcome by evidence on the defendant’s behalf.
Furthermore, error was committed in excluding the answers to the following questions addressed to the plaintiff: “ Q. Did you find out afterwards who took that horse? Q. Did you know what was the value of that horse on July 1, 1898? Q. Was there any money paid on that evening, August 15th, by Mr. Oppenheimer, by order of the defendant? Q. Were you down to the police court at the time he was arrested? ”
The other errors assigned need not be discussed, as they may he cured on a new trial.
Judgment appealed from reversed and a new trial ordered, with costs to appellant to abide the event.
Conlan, J., concurs.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.